Btjrch, J.
(concurring): The question is one of cause and consequence. The testimony of Coy, quoted above, was that in each instance when he drank Jamaica ginger it made him feel pretty good, gave him a drunk effect. The first bottle he bought on the day he bought the poison liquor did not disable him from work, only gave him a little power, that died down, and he thought he would get another bottle.
Had he been sufficiently intoxicated on the first bottle he would have gotten along without the second. As a direct consequence of the distress of not being drunk enough and about to get sober, he bought the poison liquor which disabled him.